Case 2:19-cv-02188-DSF-MRW Document 189 Filed 12/09/19 Page 1 of 11 Page ID #:3751




    1 KATHY BAZOIAN PHELPS (155564)
    2 kphelps@diamondmccarthy.com
      DIAMOND MCCARTHY LLP
    3 1999 Avenue of the Stars, Suite 1100
    4 Los Angeles, California 90067-4402
      Telephone: (310) 651-2997
    5
      CHRISTOPHER D. SULLIVAN (148083)
    6
      csullivan@diamondmccarthy.com
    7 LESLEY ANNE HAWES (117101)
      lhawes@diamondmccarthy.com
    8
      DIAMOND MCCARTHY LLP
    9 150 California Street, Suite 2200
      San Francisco, CA 94111
   10
      Phone: (415) 692-5200
   11
      Counsel for Bradley D. Sharp,
   12 Permanent Receiver
   13
                            UNITED STATES DISTRICT COURT
   14
                          CENTRAL DISTRICT OF CALIFORNIA
   15
                          WESTERN DIVISION – LOS ANGELES
   16
      SECURITIES AND EXCHANGE              Case No. 2:19−cv−02188−DSF−MRW
   17 COMMISSION,                          Hon. Dale S. Fischer
   18
                      Plaintiff,           APPLICATION FOR LEAVE TO
   19                                      FILE UNDER SEAL MOTION OF
   20                 v.                   RECEIVER FOR ORDER
                                           APPROVING CONFIDENTIAL
   21 DIRECT LENDING INVESTMENTS           SETTLEMENT WITH INVESTMENT
   22 LLC,                                 M PARTIES AND FOR RELATED
                                           RELIEF; MEMORANDUM OF
   23               Defendant.             POINTS AND AUTHORITIES
   24
                                               [DECLARATION OF CHRISTOPHER
   25                                          D. SULLIVAN FILED
   26                                          CONCURRENTLY]
                                               [No Hearing Set on Application]
   27
   28
                                         1
                                             APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:19-cv-02188-DSF-MRW Document 189 Filed 12/09/19 Page 2 of 11 Page ID #:3752




    1 I.      INTRODUCTION AND APPLICATION TO SEAL
    2        Bradley D. Sharp, the Court-appointed permanent receiver (the “Receiver”) for
    3 the estate of defendant Direct Lending Investments LLC (“DLI”), and Direct
    4 Lending Income Fund, L.P., Direct Lending Income Feeder Fund, Ltd., DLI Capital,
    5 Inc., DLI Lending Agent, LLC, and DLI Assets Bravo, LLC and their successors,
    6 subsidiaries and affiliated entities (collectively, the “Receivership Entities) pursuant
    7 to the Preliminary Injunction Order and Order Appointing Permanent Receiver
    8 issued April 1, 2019 (“Receiver Order”), Doc. No. 10, hereby makes this Application
    9 for Leave to File Under Seal pursuant to Local Civil Rule 79-5.2.2(a), by which the
   10 Receiver seeks an order of the Court granting leave for the Receiver to file under seal
   11 (a) the Motion of Receiver for Order: (1) Approving Confidential Settlement with
   12 Investment M Parties, Releases          and Discounted Satisfaction of Debt; (2)
   13 Authorizing Payment of Fees to Raymond James & Associates, Inc.; and (3)
   14 Approving Form and Limitation of Notice Under Local Civil Rule 66-7 and
   15 Proposed Sealing Application (the “Motion”); (b) the Memorandum of Points and
   16 Authorities in Support of the Motion; (c) the Declaration of Bradley D. Sharp in
   17 Support of the Motion; (d) the [Proposed] Order Granting the Motion; and
   18 (collectively the “Investment M Settlement Motion”), which are submitted
   19 concurrently with the Declaration of Christopher D. Sullivan in support of this
   20 Sealing Application.      The Receiver also requests leave to file under seal the
   21 Supplemental Declaration of Bradley D. Sharp in support of the Investment M
   22 Settlement Motion which the Receiver expects to file with the Court with Final
   23 Settlement Documents and Final Refinancing Documents on December 20, 2019 (the
   24 Investment M Supplemental Filing”). Good cause for the relief sought by this
   25 Application is set forth in the supporting points and authorities and in the Declaration
   26 of Christopher D. Sullivan filed in support of this Application pursuant to Local Civil
   27 Rule 79-5.2.2(a).
   28
                                              2
                                                  APPLICATION FOR LEAVE TO FILE UNDER SEAL
                                                                                          .
Case 2:19-cv-02188-DSF-MRW Document 189 Filed 12/09/19 Page 3 of 11 Page ID #:3753




    1 II.       LEGAL STANDARD
    2        Courts recognize “a general right to inspect and copy public records and
    3 documents, including judicial records and documents.” Nixon v. Warner
    4 Communications, Inc., 435 U.S. 589, 597 (1978). There is a strong presumption in
    5 civil cases that the public has the right to inspect and copy judicial records; however,
    6 that right “is not absolute.” Nixon v. Warner Communications, Inc., 435 U.S. at 597.
    7 However, the Supreme Court made clear that “the right to inspect and copy judicial
    8 records is not absolute[,]” and that all courts have the supervisory power to shield the
    9 public’s access to judicial records. Id.; San Jose Mercury News, 187 F.3d at 1102.
   10               [C]ourts should consider all relevant factors, including:
   11                   the public interest in understanding the judicial process
   12                   and whether disclosure of the material could result in
   13                   improper use of the material for scandalous or libelous
   14                   purposes or infringement upon trade secrets.... After
   15                   taking all relevant factors into consideration, the district
   16                   court must base its decision on a compelling reason and
   17                   articulate the factual basis for its ruling, without relying
   18                   on hypothesis or conjecture.
   19               Hagestad, 49 F.3d at 1434 (internal citations and
   20               quotations omitted). . . . If the district court
   21               conscientiously balances the competing interests and
   22               articulates compelling reasons supported by specific factual
   23               findings, its decision will be reviewed only for an abuse of
   24               discretion. San Jose Mercury News, 187 F.3d at 1102–03
   25               (reviewing for clear error a district court decision “based on
   26               a failure to recognize the existence of a pre-judgment
   27               federal common law right of access to civil court
   28               documents”).
                                               3
                                                   APPLICATION FOR LEAVE TO FILE UNDER SEAL
                                                                                           .
Case 2:19-cv-02188-DSF-MRW Document 189 Filed 12/09/19 Page 4 of 11 Page ID #:3754




    1 Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003).
    2        Prior Ninth Circuit decisions addressed sealing materials filed in connection
    3 with dispositive motions, finding that to seal judicial records filed in connection with
    4 a dispositive motion, a party must overcome the strong presumption of public access
    5 by meeting the “compelling reasons” standard. Id.; Kamakan v. City & County of
    6 Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Examples of such “compelling
    7 reasons” include “when a court record might be used to ‘gratify private spite or
    8 promote public scandal,’ to circulate ‘libelous’ statements, or ‘as sources of business
    9 information that might harm a litigant’s competitive standing.’” Center for Auto
   10 Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016), cert. denied sub
   11 nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38, 196 L. Ed. 2d 26 (2016)
   12 (quoting Nixon, 435 U.S. at 598-99).
   13        Other decisions involving non-dispositive motions, such as discovery motions,
   14 applied a “good cause” standard to seal material supporting such motions.           See
   15 Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213–14 (9th
   16 Cir.2002).
   17        The Court in Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092,
   18 addressed prior decisions of the Court and concluded that the “dispositive” versus
   19 non-dispositive dichotomy was proper in the context of the facts of the decisions but
   20 not truly the determinative factor as to whether a “good cause” or “compelling
   21 reasons” standard applied in determining whether to seal judicial records. Instead,
   22 relying on its analysis of prior precedent, including the Phillips, Foltz, and
   23 Kamakana decisions, the Court concluded that “public access will turn on whether
   24 the motion is more than tangentially related to the case.” Center for Auto Safety v.
   25 Chrysler Group, LLC, 809 F.3d at 1099.
   26 //
   27 //
   28 //
                                              4
                                                  APPLICATION FOR LEAVE TO FILE UNDER SEAL
                                                                                          .
Case 2:19-cv-02188-DSF-MRW Document 189 Filed 12/09/19 Page 5 of 11 Page ID #:3755




    1 III.    ARGUMENT
    2         B.    Sealing Protects Compelling Privacy and Other Interests of the
    3               Receivership Estate and the Privacy Interests of the Investment M
    4               Non-Parties
    5         The Receiver has maintained the confidentiality of the identity of the
    6 counterparties who comprise its investment portfolio, with the limited exceptions of
    7 two counterparties that were the subject of the SEC complaint that led to the
    8 appointment of the Receiver and counterparties whose positions have been, or are in
    9 the process of, being liquidated. See, e.g., Second Status Report of Receiver, Dkt.
   10 No. 83, Exhibit 2 (“Receiver’s Second Report”). The confidentiality of the names of
   11 the counterparties is necessary to avoid the huge risk that public disclosure of DLI as
   12 the funding source for these counterparties will jeopardize or destroy the
   13 counterparties’ on-going business activities and severely diminish the ability of the
   14 Receiver to recover value from liquidating or managing the portfolio positions. The
   15 Receiver’s practice is consistent with the practice of DLI pre-receivership where only
   16 investors that entered into non-disclosure agreements were provided the names of the
   17 counterparties that DLI was investing in or loaning money to fund. The investors
   18 that signed non-disclosure agreements can identify those investment counterparties
   19 by comparing them to the characteristics of the investments listed on Exhibit 2 to the
   20 Receiver’s Second Report.
   21         One of the investments identified in Exhibit 2 of the Receiver’s Report is
   22 Investment M, which is a $62 million asset-based facility that is a form of litigation
   23 financing.     The disclosure of the identity of the Investment M borrower and its
   24 related parties (“Investment M Parties”) would present an even greater risk of harm
   25 to both DLI’s investment and the Investment M Parties because if the litigation
   26 targets of the Investment M Parties knew that the Investment M Parties funding
   27 source may be uncertain, the targets may resist settlement opportunities and attempt
   28 to delay litigation, among other tactics.
                                              5
                                                  APPLICATION FOR LEAVE TO FILE UNDER SEAL
                                                                                          .
Case 2:19-cv-02188-DSF-MRW Document 189 Filed 12/09/19 Page 6 of 11 Page ID #:3756




    1         The Confidential Investment M Settlement, Releases and Refinancing that is
    2 the subject of this Motion is intended to provide the estate a recovery on its debt that
    3 would otherwise have questionable collectability in part through a Refinancing
    4 obtained by the Investment M Parties that is in process and expected to close by
    5 January 10, 2020 under the New Lender’s deadline.             Further, the Settlement,
    6 Releases and Refinancing contemplate the possibility of future payments to the estate
    7 that could be jeopardized through disclosure of the potential investments, the need to
    8 obtain new financing for its business and the timing of the expected events, and
    9 challenges with continuing Investment M’s litigation of its litigation claims.
   10 Ultimately, the ability to repay obligations owed to the receivership estate under a
   11 Credit Agreement with the Receivership Entities DLI Assets Bravo, LLC as lender,
   12 and DLI Lending Agent, LLC, as administrative and collateral agent could be
   13 threatened by disclosure.
   14         While important, it is not a “dispositive” motion or integrally related to the
   15 merits of the underlying action, and “good cause” is arguably the applicable standard
   16 for sealing the Investment M Settlement Motion and the Investment M Supplemental
   17 Filing under the foregoing authorities. Nevertheless, even if the Investment M
   18 Settlement Motion were considered “more than tangentially related” to the
   19 receivership proceeding or the case as a whole, there are substantial, compelling
   20 reasons warranting filing the Investment M Settlement Motion under seal in this
   21 case.
   22         The pleadings accompanying this Application reveal confidential information
   23 regarding the counterparties’ business, its finances, and the timing and direction of
   24 future financial transactions of non-parties and Investment M, its subsidiaries, and
   25 their related entities.
   26         The timing and terms and conditions regarding funds available to Investment
   27 M and their related parties, the details of the Settlement and Releases, and the status
   28 and details of the Refinancing revealed in the Investment M Settlement Motion and
                                              6
                                                  APPLICATION FOR LEAVE TO FILE UNDER SEAL
                                                                                          .
Case 2:19-cv-02188-DSF-MRW Document 189 Filed 12/09/19 Page 7 of 11 Page ID #:3757




    1 the Investment M Supplemental Filing could provide significant competitive
    2 advantage to (a) business competitors of Investment M and their related parties that
    3 could provide them with market advantages in their businesses, (b) opposing parties
    4 and others involved in the complex litigation proceedings, actions that are a critical
    5 part of the value of the claims at issue in Investment M’s business and the value of
    6 the receivership estate’s collateral under the Credit Agreement, and (c) investors,
    7 buyers and others in the market for assets of the type comprising the estate’s
    8 collateral. Disclosure could adversely affect the Receiver’s ability to recover on this
    9 credit if the Settlement is not approved and the Receiver has to try to enforce its
   10 rights under the Credit Agreement. Because the material is extremely sensitive for
   11 Investment M, and as a result for the Receiver and the receivership estate, public
   12 disclosure could not only injure the counterparties but also the Receivership Entity
   13 and receivership estate by impairing the estate’s interest in Investment M, its
   14 business and its assets which are the source of recovery for the estate.            Any
   15 competitive, market, negotiation or litigation advantage obtained by parties with
   16 whom Investment M is dealing through disclosure of the details of the Investment M
   17 Settlement Motion would not only injure Investment M but would in turn adversely
   18 affect the receivership estate and its ability to recover under the Credit Agreement.
   19        Courts regularly seal the sensitive business and financial records of litigants in
   20 an action. See, e.g., Campbell v. PricewaterhouseCoopers, LLP, 642 F.3d 820, 822
   21 n.1 (9th Cir. 2011) (upholding the district court’s sealing of “confidential business
   22 strategies and other commercially sensitive information”); Verinata Health, Inc. v.
   23 Ariosa Diagnostics, Inc., No. 12-CV-05501-SI, 2015 WL 1885626, at *1 (N.D. Cal.
   24 Apr. 24, 2015) (sealing commercially sensitive information including internal
   25 finances and pricing); Barnes v. Hershey Co., No. 3:12-CV-01334-CRB, 2015 WL
   26 1814293, at *2 (N.D. Cal. Apr. 21, 2015) (sealing “account assignments and
   27 divisions, financial information regarding specific clients, and ... organization
   28 structure”); Selling Source, LLC v. Red River Ventures, LLC, No. 2:09-CV-01491-
                                              7
                                                  APPLICATION FOR LEAVE TO FILE UNDER SEAL
                                                                                          .
Case 2:19-cv-02188-DSF-MRW Document 189 Filed 12/09/19 Page 8 of 11 Page ID #:3758




    1 JCM, 2011 WL 1630338, at *6 (D. Nev. Apr. 29, 2011) (sealing “a company’s
    2 business model or agreements with clients”).
    3         Here, the Receiver is the Court’s agent and court-appointed fiduciary tasked
    4 with preserving and protecting the assets of the estate for the benefit of creditors and
    5 investors. The Investment M Settlement Motion reveals information regarding the
    6 Investment M and related entities’ business activities, timing information, available
    7 funding resources, and other information that could be used to the detriment of
    8 Investment M. Detriment to the business of Investment M under the circumstances
    9 would in turn hurt the receivership estate and its ability to maximize the realization
   10 on the credit facility to repay creditors and investors, warranting filing the
   11 Investment M Settlement Motion and the Investment M Supplemental Filing under
   12 seal.
   13         B.     Public Dissemination of This Confidential Information Could Cause
   14                Irreparable Harm
   15         This Application seeks an order to file under seal the Investment M Settlement
   16 Motion as confidential, sensitive business information is detailed throughout the
   17 pleadings and integral to the relief sought. The confidential information set forth in
   18 the Investment M Settlement Motion and which will be included in the Investment M
   19 Supplemental Filing, and the reasons for filing the Investment M Settlement Motion
   20 and Supplemental Filing under seal, are set forth in the Declaration of Christopher D.
   21 Sullivan filed under seal in support of this Application for Leave to File Under Seal.
   22 The Receiver intends to serve a copy of the Investment M Settlement Motion and
   23 this Application for Leave to File Under Seal on plaintiff Securities and Exchange
   24 Commission as well as counsel for the Cayman Islands Joint Official Liquidators and
   25 the Co-Joint Official Liquidator Chris Johnson, which will provide them an
   26 opportunity to assess the Motion and Application, and provide their views to the
   27 Court. The Receiver through counsel has consulted with them and they do not
   28 oppose the filing of the Investment M Settlement Motion under seal, nor did any
                                              8
                                                  APPLICATION FOR LEAVE TO FILE UNDER SEAL
                                                                                          .
Case 2:19-cv-02188-DSF-MRW Document 189 Filed 12/09/19 Page 9 of 11 Page ID #:3759




    1 interested party contest the filing of the prior related Ex Parte Application and other
    2 pleadings filed in October 2019 under seal related to Investment M.
    3        The sensitive details of the timing, terms and conditions of funding, and other
    4 information contained in the Investment M Settlement Motion should remain private
    5 to avoid undermining the estate’s efforts to recover a return on this credit facility for
    6 the receivership for creditors and investors for the reasons set forth, and explained in
    7 more detail in the Sullivan Declaration in support of this Application.
    8        Moreover, “disclosure of confidential information is the quintessential type of
    9 irreparable harm that cannot be compensated or undone by money damages.”
   10 Hirschfeld v. Stone, 193 F.R.D. 175, 187 (S.D.N.Y. 2000). Private companies choose
   11 to remain private, in part, to retain a competitive advantage over others within their
   12 industry. This is true particularly true for both the Investment M counterparties and
   13 the receivership estate under the circumstances, since public disclosure of the details
   14 of the Investment M Settlement Motion and Investment M Supplemental Filing
   15 would provide significant competitive advantage to third parties against the
   16 Investment M counterparties and in turn, against the Receiver and the receivership
   17 estate in the effort to maximize the value of this credit facility for the receivership.
   18 As such, disclosure of the Investment M Settlement Motion impairs the parties’
   19 ability to negotiate with the Investment M financer, opposing parties in litigation
   20 proceedings, and others to the significant detriment of the estate. These are textbook
   21 “compelling reasons” to allow the Investment M Settlement Motion to be filed under
   22 seal. See, e.g., Nixon, 435 U.S. at 598 (courts are authorized to protect “information
   23 that might harm a litigant’s competitive standing”); Apple Inc. v. Samsung
   24 Electronics Co., 727 F.3d 1214, 1221 (Fed. Cir. 2013) (applying Ninth Circuit law
   25 and stating that if “documents will cause competitive harm to a business” that
   26 supports keeping them under seal).
   27 ///
   28
                                              9
                                                  APPLICATION FOR LEAVE TO FILE UNDER SEAL
                                                                                          .
Case 2:19-cv-02188-DSF-MRW Document 189 Filed 12/09/19 Page 10 of 11 Page ID
                                 #:3760



 1         C.    The Private Interest in Sealing the Investment M Settlement Motion
 2               Far Outweighs the Public Policy in Favor of Public Access
 3        The financial and competitive harm that is likely to result from the public filing
 4 of the Investment M Settlement Motion far outweighs any public interest in access to
 5 the document. The general public policy which favors disclosure of judicial filings
 6 does not apply to the Investment M Settlement Motion and Investment M
 7 Supplemental Filing. The principle of access is grounded in ensuring the “public’s
 8 understanding of the judicial process and of significant public events.” Kamakana,
 9 447 F.3d at 1179 (quoting Valley Broad. Co. v. U.S. Dist. Court for Dist. of Nevada,
10 798 F.2d 1289, 1294 (9th Cir. 1986)). Here, sealing the Investment M Settlement
11 Motion does not thwart or impair that purpose, and if the relief addressed in the
12 Investment M Settlement Motion and the Investment M Supplemental Filing is
13 approved and implemented, the public will obtain information regarding the results
14 of the activities contemplated and the grounds for the relief sought in due course
15 based on subsequent financial and other results and activities, and without providing
16 information to Investment M’s competitors, other financers, opposing parties in
17 litigation, vendors and others that could be used against it. The Receiver will serve
18 the Investment M Settlement Motion and Investment M Supplemental Filing on
19 counsel for the plaintiff Securities and Exchange Commission and the Cayman
20 Islands Joint Liquidators.     The Investment M Settlement Motion is so highly
21 confidential that if this Application for Leave to File Under Seal is not granted, then
22 the Receiver has agreed with the Investment M parties he would not file the
23 Investment M Settlement Motion with the Court as presented with this Application.
24 //
25 //
26 //
27 //
28 //
                                           10
                                                APPLICATION FOR LEAVE TO FILE UNDER SEAL
                                                                                        .
Case 2:19-cv-02188-DSF-MRW Document 189 Filed 12/09/19 Page 11 of 11 Page ID
                                 #:3761



 1 III.      CONCLUSION
 2        For the foregoing reasons and based on the supporting Declaration of
 3 Christopher D. Sullivan, the Receiver respectfully requests the Court grant its
 4 application to seal the Investment M Settlement Motion and the Investment M
 5 Supplemental Filing.
 6
 7 DATED: December 9, 2019           DIAMOND McCARTHY LLP
 8                                   By: /s/ Christopher D. Sullivan
                                         Christopher D. Sullivan
 9                                       Counsel for Bradley D. Sharp,
10                                       Permanent Receiver
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      11
                                           APPLICATION FOR LEAVE TO FILE UNDER SEAL
                                                                                   .
